OPINION OF THE COURT
In this suit for conversion of an automobile plaintiff suffered a directed verdict against him, and appeals.
Appeal and Error 3CJ § 1588 p. 1413 n. 56. *Page 168 
Appellant contends that his evidence made a case of conversion. The ruling to the contrary is the only error assigned. This proposition of fact is not properly presented by the brief. Counsel has failed to refer to the pages where the evidence on which he relies may be found in the transcript. App. Proc. Rule XV, § 16. He has not even stated which of the facts narrated in the brief are relied on as a prima facie showing of a conversion. He says that this court can determine the matter only by reading the transcript, and asks us to do so. The duty rested upon appellant to formulate a theory of error. It is not the duty of this court to search for error not specially pointed out.
The judgment will be affirmed and the cause remanded. It is so ordered.
PARKER and CATRON, JJ., concur.
BICKLEY, C.J., and SIMMS, J., did not participate.